UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark one) ýANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 0-18460 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: COMMUNITY CAPITAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN B.Name of the issuer of the securities held pursuant to the plan and the address of the principal executive office: Community Capital Corporation 1402-C Highway 72 West Greenwood, South Carolina 29649 COMMUNITY CAPITAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN TABLE OF CONTENTS FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 NOTES TO FINANCIAL STATEMENTS 4 - 10 SUPPLEMENTAL SCHEDULE Schedule H, Line 4i - Schedule of Assets Held at End of Year
